DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Smedberg et al. (WO 2010/112333) in view of Yamazaki et al. (JP 2015-000883).
 	Smedberg et al. discloses a direct-current (DC) power cable comprising: a conductor; an inner semiconducting layer surrounding the conductor; an insulating layer covering the inner semiconducting layer; an outer semiconducting layer covering the insulating layer; and an outer cover covering the outer semiconducting layer, wherein the inner semiconducting layer or the outer semiconducting layer is formed of a semiconducting composition including a copolymer resin of an olefin and a polar monomer as a base resin and conductive particles dispersed in the base resin, wherein an amount of the polar monomer is 18 wt% or less, based on total weight of the copolymer resin (Table 1), wherein the insulating layer is formed of an insulation composition including a polyolefin resin as a base resin (Table 2) and inorganic fillers (page 22, lines 25-26) dispersed in the base resin, wherein the insulation composition further comprises 0.1 to 5 wt% of a crosslinking agent, based on 100 wt% of the base resin (Table 2), wherein the semiconducting composition further comprises 0.1 to 5 wt% of the crosslinking agent, based on 100 wt% of the copolymer resin (page 20, line 28 to page 21) (re claim 1).  Smedberg et al. also discloses that the polar monomer comprises an acrylate monomer (page 4) (re claim 3); the copolymer resin comprises EMA or EEA (re claim 6); the amount of the conductive particles is 35 to 70 wt%, based on 100 wt% of the base resin (Table 1) (re claim 7); the crosslinking agent comprises a peroxide crosslinking agent (page 22, lines 3-5) (re claim 8); the peroxide crosslinking agent comprises dicumyl peroxide (page 39, line 10) (re claim 9); and the polyolefin resin comprises a polyethylene resin as the base resin (Table 2) (re claim 10).
 	Smedberg et al. does not disclose the inorganic fillers comprising inorganic particles which include magnesium oxide dispersed in the base resin with an amount of 0.01 to 10 wt%, based on 100 wt% of the base resin of the insulating layer (re claims 1 and 4).
 	Yamazaki et al. discloses a DC power cable comprising an insulating layer, wherein the insulating layer is formed of an insulation composition comprising a base resin and inorganic particles dispersed in the base resin, wherein the inorganic particles include magnesium oxide dispersed in the base resin with an amount of 0.01 to 10 wt%, based on 100 wt% of the base resin of the insulating layer (Table 1) (re claims 1 and 4).  Yamazaki et al. also discloses that the inorganic particles are surface-modified by vinylsilane (page 5 of machine English translation) (re claim 5).
 	It would have been obvious to one skilled in the art to use 0.01 to 10 wt% of inorganic particles as taught by Yamazaki et al. as the inorganic fillers in the insulating composition of Smedberg et al. to suppress the accumulation of space charge and to suppress the deterioration of the insulating property of the insulating layer (Yamazaki, page 4, paragraph 7 of machine English translation).
 	It is noted that since the insulating layer and semiconducting layers in the modified cable Smedberg et al. comprise materials as claimed, the insulating layer will have an FEF in the range of 100 to 140% when the insulating layer and the semiconducting layers, with particular thicknesses, are used in the test as claimed (re claim 1).

5.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Smedberg et al. in view of Yamazaki et al. as applied to claim 1 above, and further in view of Andersson et al. (2017/0137595).
 	Andersson et al. discloses a power cable comprising a polymer composition which includes a scorch inhibitor comprising 2,4-diphenyl-4-methyl-1-pentene ([0094]) in an amount of 0.1 to 1.0 wt%, based on 100 wt% of the base resin ([0095]).  It would have been obvious to one skilled in the art to include the scorch inhibitor taught by Andersson et al. in the insulation composition of Smedberg et al. to reduce the formation of scorch during extrusion of the polymer composition ([0093]).

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1 and 3-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/604422 in view of Yamazaki et al. and Smedberg et al.
	Claim 9 of said copending application discloses the invention substantially as claimed except for the insulation composition including magnesium oxide particles in an amount of 0.01 to 10 wt%, wherein the magnesium oxide particles are surface-modified by vinylsilane; the insulation composition comprising 0.1 to 5 wt% of a crosslinking agent; and the insulation composition comprising 2,4-diphenyl-4-methyl-1-pentene as a scorch inhibitor in the insulation with an amount of 0.1 to 1.0 wt%.  Yamazaki et al. discloses a power cable comprising an insulating layer formed of an insulation composition including magnesium oxide particles in an amount of 0.01 to 10 wt%, wherein the magnesium oxide particles are surface-modified by vinylsilane.  It would have been obvious to one skilled in the art to include magnesium oxide particles as taught by Yamazaki et al. in the insulation composition of said copending application to improve the insulation properties of the same.  Smedberg et al. discloses a cable comprising an insulation composition which is comprised of 0.1 to 5 wt% of a crosslinking agent.  It would have been obvious to one skilled in the art to include 0.1 to 5 wt% of a crosslinking agent in the insulation composition of said copending application as a crosslinking means in said insulation layer.  It would also have been obvious to one skilled in the art to include 0.1 to 1.0 wt% of 2,4-diphenyl-4-methyl-1-pentene as a scorch inhibitor in the insulation composition of said copending application to reduce the formation of scorch during extrusion of the polymer composition since such material is known in the art for being used as a scorch inhibitor.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
8.	Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new ground of rejection.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847